Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2019/0285876 A1) in view of Piper (US 10,242,951 B1).

Regarding claim 1, Yamada discloses an optical scanning device (see title of the invention and figures 1A-7B), comprising: 
a mirror that includes a mirror reflection surface (Fig. 1A, 110 mirror);
a driving part (see para [0022], 130A,B-horizontal driving beams, 170A,B-vertical driving beams, 121A,B-coupling beams) that drives the mirror (110); and 

Yamada does not disclose the fixed frame that includes one or more inspection patterns that are formed while at least one of the mirror and the driving part is formed.  

Piper discloses the fixed frame that includes one or more inspection patterns (Fig. 2 and column 5, lines 4-67) that are formed while at least one of the mirror and the driving part is formed.  

It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to add one or more inspection patterns as taught by Piper for the purpose of identifying the location of an optical scanning device.

Regarding claim 2, the optical scanning device as claimed in claim 1, wherein the inspection patterns include a first recognition pattern that is used by an appearance inspection device to recognize an inspection area of the optical scanning device (see Piper Fig. 2, the letter and numbers 200).

Regarding claim 3, the optical scanning device as claimed in claim 2, wherein the first recognition pattern is formed of a metal film that forms the mirror reflection surface (see Yamada para [0045] and Fig. 6A).

Regarding claim 4, the optical scanning device as claimed in claim 1, wherein the inspection patterns include a second recognition pattern that is used by a chip sorter to recognize a position of the optical scanning device (see Piper column 3, lines 43-67).

Regarding claim 5, the optical scanning device as claimed in claim 4, wherein the second recognition pattern is formed of a conductive layer that forms a wire connected to the driving part (see Piper column 4, 13-27, integrated circuit inherently disclose a wire connected to the driving part).

Regarding claim 6, the optical scanning device as claimed in claim 1, wherein the inspection patterns include a first identification pattern (see Piper Fig. 2, the letter and numbers 200) that indicates a product type (1B4) of the optical scanning device.

Regarding claim 7, the optical scanning device as claimed in claim 6, wherein the first identification pattern is formed of a metal layer (see Yamada para [0045] and Fig. 6A) that forms a lower electrode of a piezoelectric element (paras [0025], [0026]) constituting a part of the driving part.

Regarding claim 8, the optical scanning device as claimed in claim 1, wherein the inspection patterns include a second identification pattern that indicates an address (see Piper Fig. 2, the letter and numbers 200) of the optical scanning device in a wafer (column 1, lines 37-46).

Regarding claim 9, the optical scanning device as claimed in claim 8, wherein the second identification pattern is formed of a metal layer (see Yamada para [0045] and Fig. 6A) that forms a lower electrode of a piezoelectric element (paras [0025], [0026]) constituting a part of the driving part.

Regarding claim 10, the optical scanning device as claimed in claim 1, wherein the inspection patterns include a first management pattern (see Yamada para [0036] ribs) that is used to manage accuracy of etching performed by an etching device (see Yamada para [0036]).

Regarding claim 11, the optical scanning device as claimed in claim 10, wherein the first management pattern is an etched hole formed by the etching (see Yamada para [0036]).

Regarding claim 12, the optical scanning device as claimed in claim 1, wherein the inspection patterns include a second management pattern (see Yamada para [0034], ribs 132) that is used to manage accuracy of dicing performed by a dicing device (see Yamada para [0034]).

Regarding claim 13, the optical scanning device as claimed in 12, wherein the second management pattern is an etched groove that is formed by an etching process for forming a substrate contact in the driving part (see Yamada para [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Piper (US 2019/0304920 A1) discloses an optical chip ID definition using nanoprint lithography.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/15/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872